Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the court erred in applying the provisions of subdivision 12 of section 81 of the Vehicle and Traffic Law in the situation involved in this case and in declaring the duty of the defendant in ease the defendant had warning that the child might dart in front of the defendant’s car. These errors we deem reversible because of the closeness of the question of fact as to defendant’s negligence upon the evidence as a whole. All concur, except Thompson, J., who dissents and votes for affirmance.